ZEHMER, Judge
(concurring).
I concur in the opinion by Judge Webster, for it correctly states the law of this state applicable in situations wherein a spouse receiving support alimony begins cohabiting with another person as if the two of them were married. I continue to believe, however, that having a court of equity enforce alimony support agreements in such circumstances is, for the reasons stated in my opinion in Lee v. Lee, 544 So.2d 1083 (Fla. 1st DCA 1989), a paradox that requires further attention by the legislature or the supreme court.